DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is responsive to the application filed on 7/15/2019.  Claims 1-20 are pending in the case and are original claims.  Claims 1, 12-17, and 19-20 are independent.  Claims 1-20 are rejected.  

Priority
Applicant’s priority claim is hereby acknowledged of foreign patent JP 2018-134509 on July 17, 2018 which papers submitted under 35 U.S.C. § 119(a)-(d) have been placed of record in the file. 

Claim Objections
Appropriate amendments to claims 9 and 17 have been made so that the objections to these claims have now been withdrawn.

Response to Amendment/Remarks
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

CLAIM REJECTIONS

35 USC 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention lacks patentable utility (MPEP, 2107.01, Section I) and is unpatentable for at least this reason.  In particular, claim 1 claims both having transaction object information and not having transaction object information.  It is not possible to have transaction object information and not have transaction object information at the same time.  For this reason, claim 1 lacks patentability utility.
Similar amendments were made for independent claims 12-17 and 19-20; and for similar reasons these claims are also rejected under 35 USC 101.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 6,115,699 (Hardjono) discloses a mediating delivery of a document between two network sites.  US 6,853,988 (Dickinson et. al) discloses a cryptographic server with provisions for interoperability between cryptographic systems.  US 2004/0039692 (Shields et. al) discloses an on-line payment system negotiated between user computers, a payee system, and merchant computers.  US 7,181,017 (Nagel et. al) discloses a system for secure three-party communications.  US 2003/0028494 (King et. al) discloses an electronic document management system and method.  US 2018/0341666 (Lee et. al) discloses a data protection application on a host server system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY E HAVEN whose telephone number is (313)446-6648.  The examiner can normally be reached on 7:30 - 4:30 Monday to Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.E.H./Examiner, Art Unit 2435                                                                                                                                                                                                        
/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435